Case 2:19-cv-03964-DDP-FFM Document 97 Filed 12/23/19 Page 1 of 6 Page ID #:875



  1 Vincent T. Martinez, Esq. (SBN 174157)
      Twitchell and Rice, LLP
  2 215 North Lincoln
      Santa Maria, CA 93458
  3 Telephone: (805) 925-2611
      Facsimile: (805) 925-1635
  4 E-mail: llimone@twitchellandrice.com

  5 Todd C. Hunt, Esq. (SBN 174449
      Law Office of Todd C. Hunt, APC
  6 7190 W. Sunset Blvd., No. 89
      Los Angeles, CA 90046
  7 Telephone (310) 994-0157
      Email: todd@toddhuntlaw.com
  8
      Attorneys for Defendants Better Produce, Inc.,
  9 Rancho Del Mar, Inc., C.J.J. Farming, Inc.,
      and Juan Cisneros
 10

 11                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 12                             WESTERN DIVISION
 13 MANUEL DE JESUS ALTAMIRANO-            )
    SANTIAGO, LUCIO MENDOZA-               ) CIVIL ACT. NO.: 2:19-cv-3964-DDP-
 14 CASTRO, FREDI SAUL CANSECO-            )
    VASQUEZ and others similarly situated, ) FFM
 15                                        )
                           Plaintiffs,     ) DEFEDENDANTS’ OPPOSITION TO
 16                                        ) PLAINTIFFS’ MOTION TO MODIFY
          vs.                              ) NOVEMBER 13, 2019 ORDER AND
 17                                        ) FURTHER LIMIT DISCLOSURE
                                           )
 18 BETTER PRODUCE, INC., RANCHO           )
                                           )
 19 DEL MAR, INC., C.J.J. FARMING, INC., ) Hearing Date: January 13, 2019
    and JUAN CISNEROS,                     ) Hearing Time: 10:00
                                             Courtroom: 9C, 9 th
                                                                   AM
                                                                 Floor
 20                                        )
                        Defendants.        )
 21                                        )
 22

 23         Defendants submit the following authorities, arguments and evidence in
 24 response to and opposition of Plaintiffs’ Motion to Modify November 13, 2019 Order

 25 and Further Limit Disclosure (Plaintiffs’ “Motion”):

 26         1. INTRODUCTION
 27         Despite the picture Plaintiffs’ counsel wishes to paint, the Defendants have not
 28 ignored this Court’s prior rulings, and defense counsel does not take the allegations

                                               -1-
Case 2:19-cv-03964-DDP-FFM Document 97 Filed 12/23/19 Page 2 of 6 Page ID #:876



  1 underlying the Motion lightly. That being said, Defendants submit that the Court

  2 should reserve judgment on any further remediation until the relevant facts are

  3 brought to light and presented as proper evidence. Plaintiffs’ counsel first brought his

  4 claims about Defendants’ supposed interference to the Court’s attention during the

  5 September 9, 2019 Scheduling Conference. Now, nearly four months and two

  6 motions later, Plaintiffs’ counsel still has not presented testimony from a single

  7 Plaintiff, opt-plaintiff or putative class member who claims to have been threatened,

  8 coerced or otherwise persuaded to abandon this case due to anything done by

  9 Defendants or their counsel. Even if the all of Plaintiffs’ counsel’s allegations were

 10 true, he should have been able to procure first-hand accounts supporting these

 11 allegations by now. Instead, throughout all of this, Plaintiffs’ counsel has refused and

 12 continues to refuse to share his “evidence” with Defendants prior to submitting it to

 13 the Court and has prevented Defendants from properly investigating his claims to

 14 defend against them. To make matters worse, Plaintiffs’ counsel has announced his

 15 intention to bring further motions based on these same or similar allegations.

 16        2. PLAINTIFFS’ COUNSEL’S ONGOING REFUSALS TO SHARE
 17            INFORMATION OR PROVIDE DISCOVERY
 18        Despite repeated requests and the obvious materiality to Defendants’ ability to
 19 investigate and fully respond to Plaintiffs’ counsel’s current allegations, Mr. Morton

 20 continuously and consistently refuses to share evidence in his possession or control.

 21 See Declaration of Todd C. Hunt (“Hunt Decl.”) at para. 2 thru 4 and Exhibits “A” &

 22 “B.” Mr. Morton has refused to provide responses to written discovery, refused to

 23 produce any of his clients for deposition, and refused to share relevant documents in

 24 his possession. Id. Defendants require this information to properly defend against the

 25 Motion and to fully evaluate and address the standards set forth in Does I thru XXIII

 26 v. Advanced Textile Corp., 214 F.3d 1058, 1067-1068 (9th Cir. 2000).

 27        Each of the Plaintiffs and opt-in plaintiffs has provided only objections to
 28 Defendants’ written discovery. Hunt Decl. at para. 5. Defendants have made

                                               -2-
Case 2:19-cv-03964-DDP-FFM Document 97 Filed 12/23/19 Page 3 of 6 Page ID #:877



  1 numerous efforts to take Plaintiffs’ and opt-in plaintiffs’ depositions (for purposes of

  2 responding to counsel’s interference allegations and otherwise), but Mr. Morton has

  3 refused to cooperate. Id. at para. 4. As a latest example, Mr. Morton refused, without

  4 any justification, to share the court forms which purportedly triggered this Motion

  5 with defense counsel and only did so when he attached them as exhibits to the

  6 Motion. Id. at para. 3.

  7        Plaintiffs’ initial motion to proceed anonymously was granted in part because
  8 “Defendants have not provided a credible explanation for the volume of ‘voluntary’

  9 opt-out forms.” Order Granting Plaintiffs’ Motion for Leave to Proceed by

 10 Pseudonym [Doc. 84] at page 5, lines 9-10. Now, as before, Defendants are being

 11 unnecessarily and unfairly hampered in their ability to respond to these allegations. If

 12 Defendants’ own unrebutted testimony is not sufficient, then Defendants must be

 13 permitted to obtain testimony from Plaintiffs, opt-in plaintiffs and putative class

 14 members. Between the refusal to cooperate in discovery and the “clear record”

 15 required in these matters (see Camp v. Alexander, 300 FRD 617, 620-621 (N.D. Cal.

 16 2014) citing Gulf Oil Co. v. Bernard, 452 U.S. 89, 100 (1981)), the Court should

 17 reserve further remediation orders until such time as the evidence can be and is

 18 properly presented.

 19        3. THE CONTINUED ABSENCE OF EVIDENCE SUPPORTING
 20            ORIGINAL ALLEGATIONS
 21        To this day, the only evidence supporting Mr. Morton’s original set of
 22 allegations is the existence of the numerous handwritten letters from Defendants’

 23 employees. There remains no evidence supporting the allegation that Defendants or

 24 Defendants’ representatives visited any employee’s family’s home in Mexico. There

 25 remains no testimony supporting the notion that anyone threatened anyone else’s

 26 further or future employment or otherwise. There remains no direct evidence that

 27 Defendants retaliated against any Plaintiff or opt-in plaintiff in any way. There

 28 remains no evidence that any Plaintiff, opt-in plaintiff or putative class member was

                                               -3-
Case 2:19-cv-03964-DDP-FFM Document 97 Filed 12/23/19 Page 4 of 6 Page ID #:878



  1 pressured to write a letter or note supporting his or her employer. This all remains

  2 true despite that the parties were able to depose opt-in plaintiff Socrates Garcia-

  3 Gutierrez and putative class member Rodolfo Cruz-Lara1 on these topics on

  4 December 6, 2019. Id. at para. 6.

  5              4. THE ABSENCE OF EVIDENCE OF POST-RULING ACTIVITY
  6              The Motion is somewhat less than forthcoming concerning the timing of the
  7 alleged conduct of which it complains. The Motion at least implies that Defendants

  8 and/or defense counsel intentionally disregarded this Court’s November 13, 2019

  9 Order. To the contrary, it does not appear that the Motion alleges any conduct that

 10 occurred after Defendants could have been made aware of the Court’s November 13,

 11 2019 Order. The relevant activities of Mario Juarez (attorney) and Cynthia Thompson

 12 (notary), whose depositions were taken after Plaintiffs’ filed the Motion, appear to

 13 have occurred in late October and early November - predating the Court’s Order -

 14 with the single exception of Ms. Thompson’s meeting with and notarizing opt-in

 15 plaintiff Socrates Garcia-Gutierrez’ From G-01 on November 14, 2019. See

 16 Declaration of Vincent Martinez (“Martinez Decl.”) at para. 4. Although this final

 17 event occurred after the date of the Court’s Order, it occurred on the same day that

 18 the Order was made available to defense counsel via the Court’s CMECF system.

 19 Hunt Decl. at para. 10. The only evidence even tangentially connecting Defendants to

 20 this conduct is Defendant Juan Cisneros’ admission that he provided Mario Juarez

 21 contact information to Mr. Garcia-Gutierrez and provided the contact information for

 22 an attorney in Mexico who had been retained by Plaintiff Manuel de Jesus

 23 Altamirano-Santiago to Mr. Juarez. Id. at para. 9. Clearly, this information had to

 24 have been relayed by Mr. Cisneros well before the November 4, 2019 hearing.

 25

 26

 27
      1
          Rodolfo Cruz-Lara is the supposed “supervisor” Plaintiffs’ counsel alleged to have travelled to Mexico on Defendants’
 28 behalf to threaten and coerce Plaintiffs’ and/or other putative class members’ families. None of these allegations were
      supported by Mr. Cruz-Lara’s testimony. Hunt Decl. at para. 8.
                                                                 -4-
Case 2:19-cv-03964-DDP-FFM Document 97 Filed 12/23/19 Page 5 of 6 Page ID #:879



  1           5. LACK OF EVIDENCE OF DEFENSE COUNSELS’ KNOWLEDGE
  2                OF OR PARTICIPATION IN ALLEGED CONDUCT
  3           Plaintiffs’ counsel continuously accuses defense counsel of impropriety
  4 without justification. The Motion makes several statements meant to infer or allege

  5 that defense counsel must have been involved in preparing and obtaining the subject

  6 Form G-01’s. Plaintiffs’ counsel continues with these false accusations despite the

  7 testimony of Mr. Garcia-Gutierrez, Mr. Cruz-Lara, Mr. Juarez, and Ms. Thompson -

  8 all of whom disclaimed any such involvement by either Mr. Martinez or Mr. Hunt.

  9 Hunt Decl. at para. 7 & 8; Martinez Decl. at para. 2 & 3. Mr. Morton’s allegations

 10 also ignore the apparent involvement of other attorneys in California2 and Mexico in

 11 preparing the court forms and in advising the employees. Hunt Decl. at para. 7. While

 12 Defendants would like to give Mr. Morton the benefit of the doubt given that he

 13 prepared and filed the Motion without waiting to depose Mr. Juarez and/or Ms.

 14 Thompson, Mr. Morton has since expressed that he is not convinced and still intends

 15 to pursue his accusations against defense counsel. Hunt Decl. at para. 12.

 16           6. NO OBJECTION TO CERTIFYING THAT DEFENDANTS ARE
 17                AWARE OF THE NEED TO NOT DISCUSS THE CLAIMS WITH
 18                THEIR EMPLOYEES
 19           Despite that the Motion fails to present an adequate picture of events,
 20 Defendants and defense counsel remain only interested in discovering the truth about

 21 the underlying allegations. Defendants do not object to an additional temporary order

 22 keeping litigants’ names confidential from third parties without legitimate reason for

 23 the information. Nor do defense counsel oppose “certifying” that defense counsel has

 24 informed Defendants of the Court’s orders in this regard. In fact, Mr. Cisneros has

 25

 26

 27   2
       Although Mr. Morton focuses his attacks on the actions of attorney Juarez, he ignores that Mr. Garcia-Gutierrez also
      consulted with and retained Adrian Andrade, a well-respected attorney, formerly associated with California Rural Legal
 28   Assistance, Inc. and that Mr. Andrade then reached-out to Plaintiffs’ counsel’s office on Mr. Garcia-Gutierrez’ behalf.
      Clearly, Mr. Morton accepts that Mr. Andrade properly and thoroughly advised his client concerning these matters.
                                                               -5-
Case 2:19-cv-03964-DDP-FFM Document 97 Filed 12/23/19 Page 6 of 6 Page ID #:880



  1 already testified that he is aware that he is “not [to] communicate with litigants”

  2 about the lawsuit or the underlying claims. Hunt Decl. at para. 9.

  3        7. CONCLUSION
  4        In conclusion, while Defendants and defense counsel recognize and
  5 acknowledge the need to investigate and understand the issues underlying certain

  6 Plaintiffs and opt-in plaintiffs attempts to remove themselves from these proceedings,

  7 Defendants respectfully submit that their own rights should not be trampled in a rush

  8 to judgment where they have been prevented from exploring the most direct and

  9 appropriate evidence available.

 10
      DATED: December 23, 2019              LAW OFFICE OF TODD C. HUNT, APC
 11

 12
                                                         /s/ Todd C. Hunt
 13                                                      TODD C. HUNT
                                                        Attorney for Defendants Better
 14                                                     Produce, Inc., Rancho Del Mar,
                                                        Inc., C.J.J. Farming, Inc., and
 15                                                     Juan Cisneros
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                               -6-
